                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


JAMES LESTER ROUDABUSH, Jr.,          :
                                      :       CIV. ACTION NO. 17-6759(RMB)
                   Plaintiff          :
                                      :
      v.                              :
                                      :                   OPINION
                                      :
CHARLES E. SAMUELS, Jr.,              :
et al.,                               :
                                      :
                   Defendants         :


BUMB, U.S. District Judge

      This matter comes before the Court upon Plaintiff’s motion to

dismiss this action. (Mot. to Dismiss, ECF No. 18.) For the reasons

discussed    below,   the     Court   will    grant   Plaintiff’s     motion    to

dismiss.

I.    BACKGROUND

      Plaintiff, a prisoner presently confined at FCI Edgefield in

Edgefield,    South   Carolina,       initially   filed    this     civil   rights

complaint in the U.S. District Court, District of Columbia on

August 21, 2015. (Compl., ECF No. 1.) The District Court for the

District of Columbia ordered the case transferred to the District

of   New    Jersey,   where    the    alleged     constitutional      violations


                                          1
occurred and all but one of the defendants resided. (Transfer

Order, ECF No. 3.)

      Plaintiff appealed the transfer order. (Notice of Appeal, ECF

No. 4.) The United States Court of Appeals for the D.C. Circuit

construed the appeal as a petition for writ of mandamus. (Order of

USCA, ECF No. 6.) On September 1, 2017, the D.C. Circuit Court

dismissed   the   petition   for   writ   of   mandamus   for   failure   to

prosecute. (Order of USCA, ECF No. 11.) The case was transferred

to this Court on September 5, 2017. (Certified Copy of Transfer

Order, ECF No. 12.) The case was administratively terminated when

Plaintiff failed to file a properly completed application to

proceed in forma pauperis (“IFP”) under 28 U.S.C. § 1915(a) or in

the alternative pay the $400.00 filing fee. (Order, ECF No. 17.)

Rather than submitting an IFP application or paying the filing

fee, Plaintiff filed the instant motion to dismiss. The Complaint

was not served on the defendants.

II.   VOLUNTARY DISMISSAL

      Federal Rule of Civil Procedure 41, Dismissal of Actions,

provides in relevant part:

            (a) Voluntary Dismissal.

                  (1) By the Plaintiff.

                       (A) Without a Court Order. Subject
                       to Rules 23(e), 23.1(c), 23.2, and


                                    2
                      66 and any applicable federal
                      statute, the plaintiff may dismiss
                      an action without a court order by
                      filing:

                            (i) a notice of dismissal
                            before   the  opposing   party
                            serves either an answer or a
                            motion for summary judgment.

     Unless the notice of dismissal states otherwise, dismissal

under Rule 41(a)(1) is without prejudice. The Court will grant

Plaintiff’s motion to dismiss this action.

III. CONCLUSION

     For   the   reasons   discussed   above,   the   Court   will   grant

Plaintiff’s motion to dismiss this action.

An appropriate Order follows.

Date: January 4, 2019



                                 s/Renée Marie Bumb
                                 RENÉE MARIE BUMB
                                 United States District Judge




                                   3
